Citation Nr: 1012915	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-36 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral 
tinnitus.

2.  Whether there was clear and unmistakable error (CUE) in 
prior rating decisions that denied entitlement to service 
connection for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1969 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  Bilateral tinnitus is not causally or etiologically 
related to the Veteran's active service.

2.  Service connection for lumbosacral strain was denied in 
a March 1972 rating decision.  The Veteran and his 
representative were notified of this decision and his 
appellate rights in a March 1972 notice letter, and did not 
submit a notice of disagreement within one year of the 
notice letter.

3.  Service connection for lumbosacral strain was denied in 
an August 1973 rating decision.  The Veteran and his 
representative were notified of this decision and his 
appellate rights in an August 1973 notice letter, and did 
not submit a notice of disagreement within one year of the 
notice letter.  

4.  Service connection for lumbosacral strain was denied in 
a March 1975 rating decision.  The Veteran and his 
representative were notified of this decision and his 
appellate rights in a March 1975 notice letter, and did not 
submit a notice of disagreement within one year of the 
notice letter.

5.  The March 1972, August 1973, and March 1975 rating 
decisions were consistent with and reasonably supported by 
the evidence then of record, and the existing legal 
authority, and did not contain undebatable error that would 
have manifestly changed the outcome. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009).  

2.  The March 1972 rating decision which denied a claim of 
entitlement to service connection for lumbosacral strain is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2009).

3.  The August 1973 rating decision which denied a claim of 
entitlement to service connection for lumbosacral strain is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2009).

4.  The March 1975 rating decision which denied a claim of 
entitlement to service connection for lumbosacral strain is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2009).  

5.  The prior rating decisions that denied entitlement to 
service connection for lumbosacral strain were not clearly 
and unmistakably erroneous.  38 U.S.C.A. §§ 5110 (West 
2002); 38 C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 C.F.R. §§ 5100, 5102, 5103, 5103A, 5106, 5107 
and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).

As a preliminary matter, the Board finds that the VCAA is 
not applicable to the issue of whether there was CUE in 
March 1973 and August 1973 rating decisions that denied 
entitlement to service connection for lumbosacral strain in 
this case as a matter of law.  The U.S. Court of Appeals for 
Veterans Claims (Veterans Court) has held that the VCAA does 
not apply to CUE actions.  See Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision 
was entered (with exceptions not applicable in this matter).  
See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the 
Veteran Court's interpretation of 38 U.S.C. § 5109A that RO 
CUE must be based upon the evidence of record at the time of 
the decision).  In any event, the November 2006 letter 
informed the Veteran of the requirements for a CUE claim.  

Regarding the issue of entitlement to service connection for 
bilateral tinnitus, the record shows that through a VCAA 
letter dated November 2006 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Veterans Court's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) held, in part, that a VCAA notice as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  The VCAA 
letter to the appellant was provided in November 2006 prior 
to the initial unfavorable decision in March 2007.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006).   Although the 
present appeal involves the issue of an initial service 
connection determination, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In 
the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim.  Further, the November 2006 letter 
also gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, private treatment records, and lay 
evidence.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in February 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner, that the 
examination report sets forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, and that the examiner 
provided a relevant opinion supported by rationale, the 
Board finds the examinations to be adequate.  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

Service Connection - Tinnitus

The issue before the Board involves a claim of entitlement 
to service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are silent as to any complaint, 
treatment, or diagnosis of tinnitus.  On the May 1969 
enlistment report of medical history, the Veteran marked no 
when asked have you ever had or have you now ear trouble.  
On the May 1969 enlistment report of medical examination and 
on the June 1971 separation report of medical examination, 
the examiners noted the ears in general and the eardrums as 
clinically normal.  

Post service, the Veteran was afforded a general VA medical 
examination in February 1972.  The examiner noted calcified 
plaque in the external auditory canal and poor lustre left 
M.T.   

The Veteran was afforded a VA examination in February 2007.  
At that time, he reported periodic tinnitus, which he 
described as a high pitched ringing in both ears, more on 
the right.  The Veteran noted that he had tinnitus on and 
off for years.  He did not recall having tinnitus during 
service.  The Veteran noted tinnitus present a little bit 
occasionally and, when present, lasting for a couple of 
hours.  He noted that he has not paid that much attention to 
it and it does not stay with him for very long.  He also 
reported that most of the time the tinnitus was mild and did 
not keep him up at night.  

The examiner opined that there was no evidence that the 
Veteran's tinnitus was service-connected, explaining that 
the Veteran did not recall having tinnitus in service, and 
that the Veteran's statements as to the frequency, short 
duration, and mildness of the tinnitus were not 
characteristic of tinnitus associated with noise exposure.  
As such, the examiner opined that the Veteran's tinnitus was 
not caused by noise exposure in service.  

The Veteran submitted a statement with his November 2008 
substantive appeal.  He noted tinnitus since service that is 
constantly annoying.  The Veteran also asserted that his 
hearing/tinnitus exam was inadequate because the examiner 
could not get the ear apparatus to fit in his ear.  

The Board finds that service connection for bilateral 
tinnitus is not warranted.  The Board acknowledges the 
Veteran's assertion that the examination was inadequate; 
however, the portion of the examination requiring the ear 
apparatus addresses the Veteran's bilateral hearing loss and 
not his tinnitus.  As such, the Board finds that the 
examination is sufficient for the purpose of determining the 
etiology of the Veteran's bilateral tinnitus.  Additionally, 
the Board finds the Veteran to be an unreliable historian 
regarding his bilateral tinnitus.  During his February 2007 
VA examination, the Veteran reported mild tinnitus on and 
off for years, with no tinnitus during service.  The Veteran 
noted tinnitus present a little bit occasionally for only a 
couple hours.  After the Veteran was denied service 
connection, he noted tinnitus since serving in the Navy that 
is constantly annoying in his November 2008 substantive 
appeal.  This statement specifically contradicts his 
statement made to the VA examiner.  As such, the Board finds 
the Veteran's statements as to the onset of his tinnitus to 
be unreliable and therefore relies more significantly on the 
other evidence of record.  

The first medical evidence of record addressing tinnitus is 
dated February 2007, over 35 years after military service.  
The Board notes that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment 
during and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board also notes at this point that the Veteran filed a 
claim for VA benefits in 1971.  However, it is significant 
that he did not include tinnitus in that claim.  This 
deficiency suggests that the Veteran himself did not believe 
he had tinnitus related to service as it would be reasonable 
to assume that he would have included it in his VA claim.  
It is also noted that a VA general physical examination in 
February 1972 in connection with that claim did not refer to 
any tinnitus even though the Veteran's ears were examined.

Statements submitted by the Veteran include his opinion that 
his tinnitus was caused by acoustic trauma during service.  
The Veteran has not demonstrated that he has expertise in 
medical matters.  While there is no bright line exclusionary 
rule that a lay person cannot provide opinion evidence as to 
a nexus between an inservice event and a current condition, 
not all medical questions lend themselves to lay opinion 
evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) referred to 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
for guidance.  In footnote 4 of Jandreau, the Federal 
Circuit indicated that the complexity of the claimed 
disability is to be considered in determining whether lay 
evidence is competent.  As to a nexus opinion relating any 
inservice acoustic trauma to his present tinnitus, the Board 
finds that the etiology of the Veteran's tinnitus is too 
complex an issue, one typically determined by persons with 
audiology training, to lend itself to lay opinion evidence.  
Hence, to the extent that the Veteran seeks to provide a 
nexus opinion in this regard, such opinion is not competent 
evidence.  

No medical evidence in the record finds a relation between 
active duty service and the Veteran's tinnitus.  The only 
medical opinion in the file was provided by the VA examiner 
in February 2007.  The examiner opined that it is not at 
least as likely as not that the Veteran's tinnitus is due to 
military service, based on the frequency, short duration, 
and mildness of the tinnitus.  There is no contrary medical 
opinion of record. 

As such, the Board finds that a preponderance of the 
evidence is against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Clear and Unmistakable Error - Low Back

Factual Background

On the May 1969 enlistment report of medical history, the 
Veteran marked yes when asked have you ever had or have you 
now back trouble of any kind.  The examiner specifically 
described this trouble as low back and cervical discomfort 
from a strain 18 months prior.  On the May 1969 enlistment 
report of medical examination, the examiner noted the 
Veteran's spine and other musculoskeletal system as 
clinically normal.  May 1971 x-ray examination of the 
lumbosacral spine revealed a minimal straightening of the 
normal lordotic curve with vertebral body height and disc 
space height within normal limits.  The examiner noted 
rudimentary 12th ribs bilaterally.  He reported that the L5-
S1 interspace was not adequately demonstrated, probably due 
to projection.  

A June 1971 separation report of medical examination noted 
the spine and other musculoskeletal system as clinically 
normal.  The Board acknowledges that the Veteran points to 
the following note on his June 1971 separation from service 
examination to indicate that he had a low back disability 
upon separation from service: "Extra vascularization of lt. 
disc, good venous pulsations noted.  Discs sharp with 
enlarged physiologic cups bilaterally - normal varient 
[sic.]."  The Board notes however that the statement refers 
to the Veteran's eyes as a result of an ophthalmoscopic 
examination and does not refer to his low back.  

The Veteran was afforded a general VA examination in 
February 1972.  The Veteran noted that while in service a 
heavy metal plate was lowered rapidly and pulled it toward 
him forcing him backward as it reached the bottom of the 
hold.  He developed low back discomfort and sought 
outpatient treatment.  Since then he has continued to have 
low back pain.  He noted considerable heavy lifting while in 
service.  The Veteran reported that standing for a period of 
time makes his back ache.  Also, his right leg bothered him 
from the lower back down.  X-rays taken in conjunction with 
the examination were negative.  Examination showed excellent 
musculature throughout with erect carriage, excellent 
posture, and normal gait.  The examiner noted normal 
alignment in both planes and normal relationships of all the 
dorsal and lumbar spinous processes.  Straight leg raising 
test permitted elevation to 90 degrees and the fabere and 
Lasegue tests were negative.  Percussion of the back 
revealed no tenderness.  The Ely sign was negative and there 
was no reflex deficit.  The Veteran flexed forward to touch 
the floor, returning rhythmically to the erect.  The 
examiner diagnosed chronic lumbosacral strain.  

In March 1972, an RO issued a rating decision in which it 
denied service connection for a back injury and notified the 
Veteran and his representative of that decision and his 
appellant rights.  The claims file is absent for any 
disagreement received by the RO or his representative within 
one year of that decision.  

In June 1973, the Veteran submitted two statements from 
fellow service members.   The first witness attested that 
there was an incident in service where the Veteran hurt his 
back.  The second witness noted the Veteran having been hit 
by metal and going to sick bay for it.  He also noted that 
the Veteran couldn't lift anything heavy after that.  

In August 1973, an RO again denied service connection for a 
back disability and notified the Veteran and his 
representative of that decision and of his appeallate 
rights.  VA received a letter in November 1973 from an 
attorney referring to the procedure for initiating an 
appeal.  This attorney had not been and was not later 
appointed by the Veteran as his representative.  There is no 
other writing received within one year of the decision 
expressing disagreement with the decision.  

In February 1975 additional evidence was received by the RO 
from a private physician.  The RO denied service connection 
for a back disability in March 1975 and informed the Veteran 
and his representative of the decision and of his appellate 
rights.  The record is absent for any disagreement with that 
decision submitted by the Veteran or his representative 
within one year of the decision.  

In a writing received in September 2006 the Veteran 
contended VA did not assign enough probative weight to the 
submitted statements from fellow service members in 
previously denying his claim and that VA should have 
requested the last name of one of these service members.  In 
a writing received in December 2006 the Veteran contended 
that, essentially, VA failed to provide an adequate 
examination of his back prior to these previous decisions.  

Legal Criteria

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103.  A notice of disagreement may be filed by 
the claimant, an accredited representative of a recognized 
service organization, attorney, or agent, provided a proper 
power of attorney or declaration of representation has been 
filed.  38 C.F.R. § 19.111(a) (1973); § 20.301(a) (2009).  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of CUE.  Where evidence establishes CUE, the 
prior decision will be reversed or amended.  For the purpose 
of authorizing benefits, the rating decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had 
been made on the date of the reversed decision.  38 C.F.R. 
§§ 3.104(a), 3.400(k).  

The Veterans Court has propounded a three-pronged test to 
determine whether CUE is present in a prior determination.  
First, either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Second, the error 
must be "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made."  Third, a determination that there was 
clear and unmistakable error must be based on the record and 
the law that existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere 
misinterpretation of facts.  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  It is a very specific and rare 
kind of error of fact or law that compels the conclusion, as 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

Simply to claim CUE on the basis that the previous 
adjudication improperly weighed and evaluated the evidence 
can never rise to the stringent definition of CUE, nor can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  

In addition, a breach of VA's duty to assist cannot form a 
basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994) (VA's breach of duty to assist caused an 
incomplete record but not an incorrect record); see also 
Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002).

The relevant laws and regulations in effect in March 1972, 
August 1973, and March 1975 with respect to awards of 
service connection were essentially unchanged from those in 
effect at present.  Service connection will be granted if it 
is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for Veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306. 

Analysis
 
Neither the Veteran nor his representative submitted a 
notice of disagreement within one year of notice of the 
March 1972, August 1973, or March 1975 RO rating decisions.  
Accordingly, the decisions are final.  38 U.S.C.A. § 7105.  

The Veteran argues that the rating decisions were clearly 
and unmistakably erroneous due to his belief that his "buddy 
statements" supporting his claim were not given serious 
consideration and that the RO should have requested the 
writer's full name.  The Veteran also claimed that he did 
not have a low back injury prior to entering service and 
that therefore the aggravation regulations should not have 
been applied.  The Veteran went on to state that even if the 
VA continues to note a pre-existing back condition, his 
injuries during service aggravated them.  In reviewing all 
of the evidence on file, the Board can find no clear and 
unmistakable error of fact or of law in the March 1972, 
August 1973, or March 1975 rating decisions. 
 
The evidence before the RO in March 1972 and August 1973 was 
duly considered and discussed in the rating decisions.  The 
evidence which was on file and considered at the time 
included the service treatment records and a post-service VA 
examination that showed a normal low back examination and a 
diagnosis of chronic lumbosacral strain.  In March 1972, the 
RO concluded that lumbosacral strain existed prior to 
service, and was not aggravated during service; as such, 
service connection was denied.  The RO reopened the 
Veteran's claim in August 1973 subsequent to the Veteran's 
submission of two witness statements.  These statements were 
considered in the August 1973 rating decision.  In August 
1973, the RO determined that the lay statements were 
insufficient to show that the Veteran's pre-service low back 
discomfort was aggravated by any incident due to his 
military service and noted that a comprehensive physical 
examination at the time of his separation made no mention of 
a back disability.   
 
The Board notes that the March 1972 and August 1973 rating 
decisions were factually supportable by the record.  In 
reviewing the rating decision, there is no indication that 
the RO overlooked the evidence then of record.  The RO 
considered the Veteran's service treatment records, his 
witness statements, and his post-service medical 
examination.  At most there is a reasonable disagreement 
with the manner in which the RO weighed and evaluated the 
evidence; however, a claim of CUE on the basis that the 
previous adjudication had improperly weighed and evaluated 
the evidence never rises to the stringent definition of CUE.  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

The evidence before the RO in March 1975 was also duly 
considered and discussed in the rating decision.  The 
Veteran submitted January 1974 and January 1975 medical 
records, in which he provided a history of injury during 
service.  The Board notes that the March 1975 rating 
decision was also factually supportable by the record.  
Again, there is no indication that the RO overlooked the 
evidence then of record.  The RO considered all evidence 
submitted by the Veteran to reopen his claim.  At most there 
is a reasonable disagreement with the manner in which the RO 
weighed and evaluated the evidence; however, as stated 
above, a claim of CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence never rises to the stringent definition of CUE.  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

The Veteran's contentions that CUE in the prior decisions 
consisted of a failure on VA's part to provide an adequate 
examination or to obtain the last name of the author of a 
statement are contentions that a breach of VA's duty to 
assist was CUE.  Assuming arguendo that VA breached its duty 
to assist, such a breach is not CUE.  Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994); Cook v. Principi, 318 F.3d 1334, 
1344 (Fed. Cir. 2002).
 
In light of the foregoing, the Board concludes that the 
correct facts, as known at the time, were before VA 
adjudicators at the time of the March 1972, August 1973, and 
March 1975 rating decisions and that the statutory and 
regulatory provisions extant at the time were correctly 
applied.  The Board finds that there was no error which was 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made. 
 
Thus, based on the analysis above, the evidence does not 
support a finding that the prior rating determinations were 
clearly and unmistakably erroneous in denying service 
connection for lumbosacral strain. 


ORDER

Entitlement to service connection for bilateral tinnitus is 
not warranted.  

The prior rating decisions that denied service connection 
for lumbosacral strain were not clearly and unmistakably 
erroneous.  

The appeal is denied.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


